



FORBEARANCE AGREEMENT




THIS FORBEARANCE AGREEMENT (this “Agreement”) is made and entered into as of
June 27, 2016, by and among CATERPILLAR FINANCIAL SERVICES CORPORATION (“CFSC”),
COMSTOCK MINING INC. (“Comstock”) and COMSTOCK MININC, LLC (“CML,” and together
with Comstock, “Obligor”).


WHEREAS, CFSC and Obligor are parties to certain finance and lease agreements
set forth in greater detail in Exhibit A attached hereto, as they may have been
amended from time to time (collectively, the “Equipment Contracts”), pursuant to
which Obligor financed its purchase and lease of Caterpillar equipment with
CFSC;


WHEREAS, Obligor has requested that CFSC forbear from declaring the Equipment
Contracts to be in default and that CFSC forbear from pursuing its rights and
remedies at this time;


NOW, THEREFORE, in consideration of the good and valuable consideration, the
sufficiency of which is hereby acknowledged, and in order to induce CFSC to
forbear from declaring a default under the Equipment Contracts and pursuing its
remedies at this time, the parties agrees as follows:


1.
Forbearance Period. Subject to Sections 2 and 4 below, CFSC agrees to forbear
from declaring a default under the Equipment Contracts and from exercising its
rights and remedies under the Equipment Contracts until the earlier to occur of
(“Forbearance Period”):



(a)
November 1, 2021, unless extended at the sole discretion of CFSC, or

(b)     The occurrence of a Termination Event (defined below).


2.
Conditions of Forbearance. CFSC’s agreement to forbear from declaring a default
and pursuing any of its rights and remedies is conditioned upon and subject to
timely satisfaction (subject in each case to a 10 day grace period pursuant to
which any payment within 10 days of the due dates set forth below shall be
deemed timely) of each of the following conditions (“Conditions of
Forbearance”):



(a)Prior to or on July 1, 2016, Obligor will remit to CFSC $25,000.00 (Twenty
Five Thousand Dollars);
(b)    Prior to or on August 1, 2016, Obligor will remit to CFSC the net
proceeds from any and all equipment sold at the auction of the equipment set
forth on Exhibit B that Obligor pledged to CFSC as collateral under certain
Equipment Contracts, but not less than $650,000.00 (Six Hundred and Fifty
Thousand Dollars);
(c)    Prior to or on September 1, 2016, Obligor will remit to CFSC the net
proceeds from any and all equipment sold at the auction of the equipment set
forth on Exhibit C that Obligor pledged to CFSC as collateral under certain
Equipment Contracts, and when combined with the net proceeds referenced in 2(b)
above in the cumulative amount of not less than $2,000,000.00 (Two Million
Dollars for August 1, and September 1, combined);
(d)    Prior to or on October 1, 2016, Obligor will remit to CFSC $25,000.00
(Twenty Five Thousand Dollars);
(e)    Prior to or on November 1, 2016, Obligor will remit to CFSC $25,000.00
(Twenty Five Thousand Dollars);
(f)    Prior to or on December 1, 2016, Obligor will remit to CFSC $400,000.00
(Four Hundred Thousand Dollars);





--------------------------------------------------------------------------------





(g)    Prior to or on the first day of each month thereafter until all amounts
due under the Equipment Contracts have been paid in full, Obligor will remit to
CFSC $25,000.00 (Twenty Five Thousand Dollars); and
(h)    Obligor will provide CFSC with a copy of Comstock’s prospectus supplement
filed with the U.S. Securities and Exchange Commission during the Forbearance
Period as soon as it is publicly available and such prospectus supplement will
address the raising of capital necessary for Obligor to fulfill its obligations
under Section 2(f) of this Agreement.
3.
Payments Made as Conditions of Forbearance. As of the date of this Agreement,
Obligor’s obligations to CFSC under the Equipment Contracts total Three Million
Six Hundred Seventy Seven Thousand Two Hundred Fifty Three Dollars and Fifty
Cents ($3,677,253.50) (the “Obligation”). Each payment that Obligor remits to
CFSC as a Condition of Forbearance will be comprised of a part of the Obligation
and applicable interest, as set forth in greater detail in Exhibit D, which may
be amended from time to time as prepayments and excess payments are remitted
from Obligor to CFSC. If any of Obligor’s payments that are remitted to CFSC as
a Condition of Forbearance are in excess of the amount required, CFSC agrees to
apply such excess payments to reduce the Obligation, provided however, that such
excess payments will not reduce the amount of the required monthly payments but
will reduce the duration of payments required under Section 2(f).

 
4.
Interest. Interest on the outstanding Obligation will be computed from the date
of this Agreement at the rate equal to 5.70% per annum. All interest payable
hereunder shall be calculated on the basis of a thirty (30) day month in a year
of three hundred sixty (360) days. CFSC and Obligor agree to conform strictly to
applicable usury laws as presently in effect. Accordingly, CFSC and Obligor
agree that all sums that constitute interest under applicable law which is
contracted for, charged, or received under this Agreement will under no
circumstance exceed the maximum lawful rate of interest permitted by applicable
law. Any excess interest shall be applied to the reduction of the Obligation
owning under this Agreement or refunded to Obligor by CFSC, at CFSC’s sole
discretion.



5.
Termination Event. The occurrence of any of the following will be deemed events
that terminate this Agreement (“Termination Event”):



a.
Obligor fails to comply in a timely manner with any of the Conditions of
Forbearance set forth above;

b.
Obligor breaches any of the representations, warranties and covenants contained
in Section 7 of this Agreement;

c.
An event of default occurs under any of the Equipment Contracts; and

d.
CML or Comstock voluntarily files a petition for relief or has an involuntary
petition filed against it under the applicable bankruptcy laws, or any kind of
receivership or insolvency proceeding is commenced by or against CML or
Comstock.

Upon the occurrence of a Termination Event, this Agreement will terminate
automatically without any further action or inaction on the part of CFSC or
Obligor, unless CFSC executes a written waiver. CFSC may, but is not obligated
to, provide Obligor with a written notice of default or a cure period.


6.
Effects of Termination Event. Upon the occurrence of a Termination Event, in
addition to the termination of this Agreement, the Equipment Contracts will be
declared to be in default. CFSC will be under no obligation to forbear in any
respect and will be entitled to immediately accelerate the balances due under
the Equipment Contracts and to exercise all of its rights and remedies under the
Equipment Contracts and at law and equity. CFSC may accept any payments, partial
payments



2



--------------------------------------------------------------------------------





or other performance from Obligor or any other person without being deemed to
reinstate the Forbearance Period, decelerate the balance due under the Equipment
Contracts or waive any of CFSC’s rights or remedies under this Agreement, the
Equipment Contracts or at law and equity.


7.
Representations, Warranties and Covenants. The following representations,
warranties and covenants are made to CFSC:



a.
Obligor affirms each of the representations, warranties and covenants made to
CFSC in the Equipment Contracts;

b.
Obligor is duly authorized and empowered to enter into and perform under this
Agreement and the execution and performance of this Agreement does not and will
not violate any agreement to which Obligor is a party;

c.
Until all obligations to CFSC are satisfied in full, without the prior written
consent of CFSC, Obligor will not transfer or cause to be transferred any of
their respective assets, or make distributions of dividends or other property
outside of the ordinary course of business. For clarification, CFSC has
consented to the auction of the equipment set forth in Exhibit B and Exhibit C
and the auction of such equipment will not be deemed a breach under this
Agreement or the Equipment Contracts;

d.
Obligor acknowledges the truth and correctness of the recitals and Obligor
affirms their respective obligations to CFSC under the Equipment Contracts;

e.
Obligor agrees that they have no claim, defense, counterclaim, setoff and/or any
other grounds of avoidance to its obligations under and in respect of the
Equipment Contracts;

f.
All financial and other information given to CFSC by Obligor or Obligor’s agents
or representatives is and will be true and accurate;

g.
As of the date hereof, all liens, security interests, assignments and pledges
granted by Obligor to CFSC are first priority liens, security interests,
assignments and pledges and continue unimpaired, are in full force and effect
and will continue to secure all of the obligations described in the respective
instruments in which such interests were granted until and unless CFSC agrees to
release such liens, security interests, assignments and pledges; and

h.
Obligor acknowledges that this Agreement represents an arms‑length transaction,
and that each party has acted in good faith in the making of this Agreement.

8.
Release and Waiver. Obligor acknowledges and stipulates that it has no claims or
causes of action of any kind whatsoever against CFSC, its officers, directors,
employees, agents, representatives, attorneys or consultants. Obligor releases
CFSC, its officers, directors, employees, agents, representatives, attorneys and
consultants, from any and all claims, causes of action, demands and liabilities
of any kind whatsoever whether direct or indirect, fixed or contingent,
liquidated or non‑liquidated, disputed or undisputed, known or unknown, which
Obligor has or may acquire in the future relating in any way to this Agreement
or the Equipment Contracts.



9.
Costs and Expenses. Obligor agrees to pay, upon written demand by CFSC, all
out‑of‑pocket costs and expenses of CFSC in connection with the enforcement or
protection of CFSC’s rights under this Agreement and/or the Equipment Contracts.



10.
No Obligation to Extend Future Forbearances; No Waiver. Obligor acknowledges and
agrees that CFSC is not obligated and does not agree to extend any other or
future forbearances or additional



3



--------------------------------------------------------------------------------





credit to Obligor. This Agreement will not constitute a waiver by CFSC of any of
Obligor’s defaults under the Equipment Contracts. Except as expressly provided
herein, CFSC reserves all of its rights and remedies under the Equipment
Contracts. No action or course of dealing on the part of CFSC, its officers,
employees, consultants, or agents, nor any failure or delay by CFSC with respect
to exercising any right, power or privilege of CFSC under this Agreement or
Equipment Contracts, will operate as a waiver or postponement thereof, except to
the extent expressly provided herein.


11.
Governing Law; Venue. This Agreement will be governed by and construed in
accordance with the laws of Tennessee. The parties agree that any legal action
by either party against the other relating in any way to this Agreement, the
Equipment Contracts, or any relationship between or conduct by the parties,
whether at law or in equity, whether sounding in contract, tort or otherwise,
will be commenced only in a court of competent subject matter jurisdiction
located in Tennessee.



12.
Amendments. This Agreement cannot be amended, rescinded, supplemented, or
modified except in writing signed by the parties hereto.



13.
Counterparts. This Agreement may be executed in more than one counterpart, all
of which, taken together, will constitute one and the same instrument.



14.
Time of the Essence. TIME IS OF THE ESSENCE OF THIS AGREEMENT. THE PARTIES TO
THIS AGREEMENT HAVE READ AND UNDERSTAND ALL OF THE PROVISIONS OF THIS AGREEMENT.















[Signature page follows.]


4



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the date first set forth above.




CATERPILLAR FINANCIAL                 COMSTOCK MINING, LLC
SERVICES CORPORATION




By:    /s/ Eugene Keenan III                By:    /s/ Corrado De
Gasperis        


Name:    Eugene    Keenan III                    Name:    Corrado De
Gasperis        


Title:    Special Accounts Manager            Title:    President & CEO        






COMSTOCK MINING INC.




By:    /s/ Corrado De Gasperis        


Name:    Corrado De Gasperis            


Title:    President & CEO            






5



--------------------------------------------------------------------------------





EXHIBIT A


Equipment Contracts




Contract Number
Contract Type
Manufacturer
Model
Serial Number
001-0669820-000
Finance Lease
CAT
740B Articulated Truck
T4R01054
001-0669820-001
Finance Lease
CAT
740B Articulated Truck
T4R00910
001-0669820-002
Finance Lease
CAT
740B Articulated Truck
T4R00968
001-0669820-005
Finance Lease
CAT
740B Articulated Truck
T4R01381
001-0691975-000
ISC
CAT
D8T Track Type Tractor
FCT00118
001-0691965-000
ISC
CAT
988H Wheel Loader
BXY04526
001-0708302-000
ISC
CAT
966K Wheel Loader
TFS00798
001-0708723-000
ISC
CAT
740B Articulated Truck
T4R01577
001-0708723-001
ISC
CAT
D8T Track Type Tractor
MLN00551
001-0708723-002
ISC
CAT
D6NXL Track Type Tractor
LJR00664
001-0728277-000
ISC
CAT
14M Motor Grader
R9J00960
001-0728277-000
ISC
CAT
349E Excavator
TFG00382





6



--------------------------------------------------------------------------------





EXHIBIT B


Equipment to be Auctioned under Section 2(b)






Contract Number
Contract Type
Manufacturer
Model
Serial Number
001-0669820-001
Finance Lease
CAT
740B Articulated Truck
T4R00910
001-0669820-002
Finance Lease
CAT
740B Articulated Truck
T4R00968
001-0708302-000
ISC
CAT
966K Wheel Loader
TFS00798
001-0708723-002
ISC
CAT
D6NXL Track Type Tractor
LJR00664
001-0728277-000
ISC
CAT
14M Motor Grader
R9J00960



7



--------------------------------------------------------------------------------





EXHIBIT C


Equipment to be Auctioned under Section 2(c)






Contract Number
Contract Type
Manufacturer
Model
Serial Number
001-0669820-000
Finance Lease
CAT
740B Articulated Truck
T4R01054
001-0669820-005
Finance Lease
CAT
740B Articulated Truck
T4R01381
001-0691975-000
ISC
CAT
D8T Track Type Tractor
FCT00118
001-0691965-000
ISC
CAT
988H Wheel Loader
BXY04526
001-0708723-000
ISC
CAT
740B Articulated Truck
T4R01577
001-0708723-001
ISC
CAT
D8T Track Type Tractor
MLN00551
001-0728277-000
ISC
CAT
349E Excavator
TFG00382



8



--------------------------------------------------------------------------------





EXHIBIT D


Amortization Schedule


[forebearance1.jpg]






9



--------------------------------------------------------------------------------





[forebearance2.jpg]


10

